Citation Nr: 1126791	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  08-26 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lumbosacral spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1982 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claims of service connection for a lumbosacral spine disability (which it characterized as lumbar spondylosis with mild degenerative osteoarthritis (claimed as back injury)) and entitlement to a total disability rating based on individual unemployability (TDIU).  This decision was issued to the Veteran and his service representative in October 2007.  The Veteran disagreed with this decision in November 2007 only with respect to the denial of his service connection claim for a lumbosacral spine disability.  He perfected a timely appeal on this claim in August 2008.

A Travel Board hearing was held at the RO in September 2009 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.  The Board notes that, although the Veteran testified about his TDIU claim at his hearing, because he did not initiate an appeal of the September 2007 rating decision with respect to the denial of his TDIU claim, and because the time for initiating an appeal of this claim has expired, an issue with respect to a TDIU is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred his current lumbosacral spine disability during active service.  A review of the Veteran's service treatment records shows that he was treated for low back pain in May 1983.  

A review of the Veteran's service treatment records shows that the Veteran was involved in a motor vehicle accident (MVA) in service in February of 1985.  He contends that he injured his lumbar spine in this accident.  

A line of duty report for this incident shows that the service department concluded that the Veteran was under the influence of alcohol at the time of the MVA; therefore, the accident was deemed to be due to the Veteran's own willful misconduct and was not deemed to be incurred in the line of duty.  The line of duty investigation report indicates that the Veteran's blood alcohol level at the time of the MVA was 0.08 gm/dl.

A February 16, 1985 emergency room (ER) report reflects that the Veteran stated that he fell asleep at the wheel in his own car.  The Veteran reported drinking four beers the night before, with the last one consumed at 1:00 AM.  A report prepared by the military police shows that they concluded that "alcohol was involved" in the MVA.

The Board notes that service connection is prohibited for any disabilities or injuries which are due to a Veteran's own willful misconduct or, for any claims filed after October 31, 1990, result from the abuse of alcohol or drugs.  See 38 C.F.R. § 3.1(m) (2010).  The military police report, the ER record, and the line of duty investigation report reflect that the Veteran's MVA was due to alcohol intoxication.  Although the Veteran testified at his hearing that he had simply fallen asleep at the wheel and that alcohol was not involved in the accident; the Board finds the Veteran's testimony is outweighed by the contemporaneous ER report showing he reported drinking four beers approximately 6 hours before the accident, the military police report showing that alcohol was involved in the MVA, and line of duty report showing a blood alcohol level of .08.  Therefore, the Board finds that the 1985 in-service MVA was a result of the Veteran's own willful misconduct due to alcohol intoxication and service connection is prohibited for any resultant injury.

The Veteran testified at his September 2009 Board hearing that he currently was in receipt of Social Security Administration (SSA) disability benefits.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  To date, the Veteran's complete SSA records have not been obtained and associated with the claims file.  Accordingly, on remand, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

As noted above, the record reflects that the Veteran had at least one complaint of back pain in service.  Additionally, the Veteran testified that he currently has back pain and has had such back pain since service.  Therefore, the Board finds that the Veteran must be provided with a VA examination to determine the etiology of the Veteran's current lumbar spine complaints.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA benefits and all underlying medical records which are in SSA's possession.  A copy of any additional request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

2.  Schedule the Veteran for a VA examination to determine the etiology of any lumbosacral spine disability found on examination.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that any current lumbosacral spine disability, if diagnosed, is related to any aspect of the Veteran's active duty service, to include the in-service complaint of low back pain in May 1983.  The examiner is advised that, although the Veteran was involved in a motor vehicle accident in 1985 during active service, any injury attributed to this accident was due to his own willful misconduct as a result of alcohol intoxication and service connection is prohibited for any such injury.  A complete rationale must be provided for any opinions expressed.

3.  Thereafter, readjudicate the Veteran's claim of service connection for a lumbosacral spine disability.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

